Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 15 of US 11,200,777 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
method of operating a system
requesting an amount of funds to be transferred from a gaming establishment account to a credit meter of an electronic gaming machine
when an amount of funds of the credit meter of the electronic gaming machine is less than a designated credit meter amount of the electronic gaming machine
further responsive to a determination that a sum of the requested amount of funds to be transferred and the amount of funds of the credit meter of the electronic gaming machine would be at least equal to the designated credit meter amount of the electronic gaming machine
modification of the requested amount of funds
determine if any of the displayed symbol sides of any displayed multiple dimension symbols form any winning symbol combinations
if a plurality of the displayed symbol sides of any displayed multiple dimension symbols of the symbol display position grid form at least one winning symbol combination, display an award for each displayed winning symbol combination 
wherein a sum of the modified requested amount of funds to be transferred and the amount of funds of the credit meter of the electronic gaming machine is no more than the designated credit meter amount of the electronic gaming machine
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of organizing human activity and/or a fundamental economic practice using data retrieval and calculation, which is practicably performable by a human mind.
The claim(s) recite(s), inter alia,  
responsive to a request of an amount of funds to be transferred from a gaming establishment account to a credit meter of an electronic gaming machine when an amount of funds of the credit meter of the electronic gaming machine is less than a designated credit meter amount of the electronic gaming machine and further responsive to a determination that a sum of the requested amount of funds to be transferred and the amount of funds of the credit meter of the electronic gaming machine would be at least equal to the designated credit meter amount of the electronic gaming machine

cause a modification of the requested amount of funds to be transferred

Under the broadest reasonable interpretation, claims 1-20 recite limitations performable in the human mind.  Regarding representative claim 1, a human—using their mind, pen and paper—is capable of receiving a request to transfer funds, determining whether the amount requested is less than a first designated amount and equal to or greater than a second designated amount, and if so, modifying the requested amount of funds.
The abstract idea is not integrated into a practical application.  Claims 1, 8 and 14 recite the additional elements of a processor, a memory, a credit meter and an electronic gaming machine.  Specifically, these additional elements, when considered individually or in combination, are not integrated into a practical application because:
Processor:  this device is recited at a high level of generality in the specification: 
The at least one processor is any suitable processing device or set of processing devices, such as a microprocessor, a microcontroller-based platform, a suitable integrated circuit, or one or more application-specific integrated circuits (ASICs).

Thus, it would be reasonable to interpret it as a generic computing device.
Memory:  this device is recited at a high level of generality in the specification: 
At least one memory device 1016, which includes: (1) volatile memory (e.g., RAM 1009, which can include non-volatile RAM, magnetic RAM, ferroelectric RAM, and any other suitable forms); (2) non-volatile memory 1019 (e.g., disk memory, FLASH memory, EPROMs, EEPROMs, memristor-based non-volatile solid-state memory, etc.); (3) unalterable memory (e.g., EPROMs 1008); (4) read-only memory; and/or (5) a secondary memory storage device 1015, such as a non-volatile memory device

Again, it would be reasonable to interpret this as a generic computing device.
Electronic game machine:  A gaming device per se has been found to be a well-understood and conventional feature in the gaming art, and thus cannot integrate the invention into a practical application.
Credit meter:  As recited in, inter alia, claim 1, the credit meter amounts to a mere means to store data, which has been found to be well-understood, routine and conventional (MPEP 2106.05(d): Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
	Regarding claims 2, 3, 9, 15 and 16, the recited “wherein a sum of the modified requested amount of funds to be transferred and the amount of funds of the credit meter of the electronic gaming machine would be no more than the designated credit meter amount of the electronic gaming machine” and “wherein the designated credit meter amount of the electronic gaming machine is less than a maximum credit meter amount of the electronic gaming machine” are similarly human-performable operations and are accordingly abstract ideas.
Regarding claims 4, 10 and 17, the recited “gaming establishment account comprising a cashless wagering account” is a conventional data storage means.  Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).
Regarding claims 5, 7, 11, 13 and 20, the recited “slot machine interface board” is a conventional networking device.  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
Regarding claims 6 and 12, the recited “processor of credit meter monitoring component in communication with a gaming establishment fund management system that maintains the gaming establishment account” relates to conventional networking components.  Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016; OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014).
Regarding claim 18, rejecting the requested amount of funds to be transferred is a similarly human-performable method of organizing human activity.
Regarding claim 19, the recited “processor of a slot machine interface board in communication with a gaming establishment fund management system that maintains the gaming establishment account” and “processor of credit meter monitoring component in communication with the gaming establishment fund management system that maintains the gaming establishment account” are well-known and conventional networking devices.  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.
Authorization may be perfected by submitting, on a separate paper, the following (or similar) disclaimer:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715